          Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 1 of 13




Thomas B. Jubin, 5-2433                                                    FILED
JUBIN & Zerga, LLC                                                U.S. DISTRICT COURT
2614 Pioneer Ave.                                                DISTRICT CF V/YCMIMG
Cheyenne, WY 82001
Phone: (307) 637-4965                                           ?016 DOT    9 fin 1118
Fax: (307) 637-4788
tom@,iubinzer[ia.com                                             STEniAii HARRIS. CLERK
                                                                        CHEYENNE

Andrew H. Turner
Applicationfor Admission
Pro Hac Vice Pending
THE KELMAN BUESCHER FIRM
600 Grant Street - Suite 825
Denver, CO 80203
Phone: (303) 333-7751
Fax: (303) 333-7758
atumer@laborlawdenver.com


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

GORDON NOGOLE,
ANTHONY CURTIS MONTOYA,
JOHN SHIELDS, and
TIM L. WALKER
on their own behalf and
on behalf of all others similarly situated,

        Plaintiffs,                                     Civil Action No.: (<§-()(/ -        ^
                V.



BASIN ELECTRIC POWER COOPERATIVE

        Defendant.




                           COLLECTIVE ACTION COMPLAINT
                                     FOR UNPAID WAGES




Plaintiffs, by and through undersigned counsel, file this Collective Action Complaint for

Unpaid Wages against Defendant.
         Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 2 of 13



                                       STATEMENT OF THE CASE


           1. Plaintiffs and those similarly situated are currently or were formerly employed by
Defendant as operations personnel employed to generate electricity at the Defendant's Laramie
RiverStation powerplant located in Wheatland, Wyoming.


           2. Defendant employed operations personnel in the Laramie River Station power

plant around the clock, on scheduled shifts oftwelve hours in duration. Defendant required that
those workers perform "shift turn over" work at the beginning and end of their shifts. The
Plaintiffs and other operations personnel were required to meet with the exiting worker they
replaced at the beginning oftheir shift to receive important information about current operations
of the power plant. At the conclusion of their shift, the Plaintiffs and others were required to
meet with the oncoming worker replacing them to provide them with important information
about current operations of the power plant. This "shift turn over work" policy applied to
Control Room Operators (CRO), Plant Operators (PO), Assistant Plant Operators (APO),
Equipment Operators (EO), Utility Operators (UO), Scrubber Operators (SO), Auxiliary
Operators (AO) and Water Treatment Operators (WTO). These affected operations employees
will be referred to hereinafter as "shift workers".

           3. Defendant failed andrefused to paythe shift workers employed in their Laramie

River Station power plant for required shift turn over work. In so doing. Defendant failed to pay
their operations persormel required minimum and overtime wages for all hours worked in
violation of the Fair Labor Standards Act, ("FLSA"), 29 U.S.C. §§ 201 et seq.

           4. Plaintiffs seek compensation for Defendant's violations of the FLSA on their
own behalf and on behalf of all similarly situated shift workers Defendant employed at the

Laramie River Station power plant.
          Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 3 of 13




           5. This case concerns work performed between October 9, 2015 and the present

("times relevant to this action") and the compensation due for that work.
                               PARTIES. JURISDICTION. AND VENUE


           6. Plaintiff Gordon Noggle has been employed by Defendant as a shift worker in its
Laramie River Station power plant at all times relevant to this action (October 9, 2015-present).
During that time, he has worked as a Plant Operator (PO) and as a Control Room Operator
(CRO). PlaintiffNoggle performed uncompensated shift turn over work throughout the relevant
time period. PlaintiffNoggle's signed FLSA Consent to Sue Form is attached to this Complaint
as Plaintiffs Exhibit 1.

           7. Plaintiff Anthony Curtis Montoya has been employed by Defendant as a shift
worker in its Laramie River Station power plant at all times relevant to this action (October 9,
2015-present). During that time, he has worked as a Water Treatment Operator, a Control Room
Operator and as a Plant Operator. Plaintiff Montoya performed uncompensated shift turn over
work throughout the relevant time period. Plaintiff Montoya's signed FLSA Consent to Sue
Form is attached to this Complaint as Plaintiffs Exhibit 2.

            8. Plaintiff John Shields has been employed by Defendant as a shift worker in its

Laramie River Station power plant at all times relevant to this action (October 9, 2015-present).
During that time, he has worked as an Auxiliary Operator. He iscurrently in training to become
a Water Treatment Operator. Plaintiff Shields has performed uncompensated shift turn over
work throughout the relevant time period. Plaintiff Shields' signed FLSA Consent to Sue Form
is attached to this Complaint as Plaintiffs Exhibit 3.

            9. Plaintiff Tim L. Walker has been employed by Defendant as a shift worker in its

Laramie River Station power plant at all times relevant to this action (October 9, 2015-present).
          Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 4 of 13




During that time, he has worked as a Control Room Operator, as a Plant Operator and as an

Auxiliary Operator. Plaintiff Walker performed uncompensated shift turn over work throughout

the relevant time period. Plaintiff Walker's signed FLSA Consent to Sue Form is attached to

this Complaint as Plaintiffs Exhibit 4.

           10. Defendant Basin Electric Power Cooperative is a non-profit corporation

organized under the laws ofNorth Dakota, with a principal business address of 1717 E Interstate

Avenue, Bismark, ND 58503-0564.

           11. At times relevant to this action. Defendant operated at least nine power plants

located in Wyoming, North Dakota, South Dakota, Montana and Iowa.

           12. At times relevant to this action. Defendant generated and transmitted wholesale

bulk electric power to customers located in at least nine states including Colorado, Iowa,

Minnesota, Montana, Nebraska, New Mexico, North Dakota, South Dakota and Wyoming.

           13. At all times relevant to this action. Defendant operated the Laramie River Station

power plant located at 244 Grayrocks Rd, Wheatland, WY 82201.

           14. Defendant employed the Plaintiffs and all similarly situated shift workers in their

Laramie River Station power plant.

           15. Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, this case arising

under the laws of the United States. This action arises under the Fair Labor Standards Act, 29

U.S.C. §§ IQXetseq.

           16. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), because all the events and

omissions giving rise to the claims occurred in the District of Wyoming.
           Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 5 of 13




                                          STATEMENT OF FACTS


             17. Defendant employed the Plaintiffs, and all other shift workers employed at the

Laramie River Station power plant ("others").

             18. Defendant issued pay checks to the Plaintiffs and others.

             19. Defendant required the Plaintiffs and others to perform the shift turn over work at

issue in this case.

             20. Defendant paid the Plaintiffs and others on an hourly basis.

             21. As a matter of uniform policy, Defendant instructed the Plaintiffs and all other

shift workers employed at the Laramie River Station power plant ("others") that shift turn over

work was mandatory at all shift changes.

             22. As a matter of uniform policy. Defendant instructed the Plaintiffs and others that

no shift workers could leave their job responsibility until shift turn over work had been

completed.

             23. Plaintiffs and others performed shift turn over work at the beginning and end of

their shifts. The Plaintiffs and others met with the exiting worker they replaced at the beginning

of their shift to receive important information about current operations of the power plant. The

Plaintiffs and others met with the oncoming worker replacing them at the conclusion of their

shift to provide them with important information about current operations of the power plant.

             24. Defendants expected and directed Plaintiffs and others to perform shift tumover

work for approximately 15 minutes at each shift change.

             25. As a matter of uniform policy. Defendant did not pay the Plaintiffs and others any

wages for shift turn over work.
           Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 6 of 13



           26. As a matter of uniform policy, Defendant instructed the Plaintiffs and others that

shift turn over work would not be paid time.

           27. Plaintiffs and each member of the class they seek to represent handled materials

which moved in interstate commerce.



           28. Plaintiffs and each member of the class they seek to represent were employed to

produce goods for sale or shipment in interstate commerce.

           29. At all times relevant to this action, Defendant operated an enterprise whose

aggregated, annual gross volume of sales made or businessdone was not less than $500,000.00.

           30. At all times relevant to this action. Defendant sold power in interstate commerce.

           31. At all times relevant to this action. Defendant sold power the Plaintiffs and others

generated at the Laramie River Station in interstate commerce.


                     29 U.S.C. S 216(b) COLLECTIVE ACTION ALLEGATIONS



           32. The named Plaintiffs bring their Count I claims under the Fair Labor Standards

Act as a collective action, pursuant to 29 U.S.C. § 216(b), on behalf of themselves and on behalf

of all similarly situated employees currently and formerly employed by Defendant. Pending any

modifications necessitated by discovery. Plaintiffs preliminarily define this "216(b) Class" as

follows:


       All individuals employed by Defendant as shift workers (other than those
       employed solely as trainees) at the Laramie River Station power plant
       located in Wheatland, Wyoming between October, 9, 2015 and the
       present.
           Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 7 of 13




            33. The relevant time period dates back three years from the date on which this

Complaint was filed because the FLSA provides a three-year statute of limitations for claims of

willful violations brought under the Act. 29 U.S.C. § 255(a).

             34. All potential 216(b) Class Members are similarly situated because they worked

for Defendants as operations personnel on a twelve hour shift ("shift workers") at the Laramie

River Station power plant and are or were subject to Defendant's uniform policy of requiring

shift turn over work and reflising to compensate the same.

                                                   COUNT I
                        Fair Labor Standards Act (29 U.S.C» S 201 etsea,)

            35. Plaintiffs repeat and reallege each of the allegations contained in    1-34 above

as if fully set forth herein.

            36. This Count is asserted by all Plaintiffs.

            37. As set forth in   32-34 supra, Plaintiffs assert this count on their own behalf and

on behalf of all others similarly situated. 29 U.S.C. § 216(b).

            38. Plaintiffs were "employees" as that term is defined by the FLSA. 29 U.S.C. §

203(e).

            39. Defendant "employed" the Plaintiffs as that term is defined by the FLSA. 29

U.S.C. § 203(g).

            40. Defendant is or was Plaintiffs' "employer" as that term is defined by the FLSA.

29 U.S.C. § 203(d).

            41. Defendant employed the named Plaintiffs and others similarly situated in an

enterprise "engaged in commerce or in the production of goods for commerce" as defined by 29

U.S.C. § 203(s)(l).
          Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 8 of 13




           42. Defendant violated the FLSA when it failed to pay the Plaintiffs and others

overtime wages for all hours worked beyond forty in a given workweek. 29 U.S.C. § 207.

           43. Defendant failed to pay overtime wages for the time Plaintiffs and others spent

performing shift turn over work.

           44. Defendant's violations of the FLSA were willful. 29 U.S.C. § 255(a).

           45. Plaintiffs and others have suffered lost wages and lost use of those wages in an

amount to be determined at trial.


           46. Plaintiffs and others are entitled to recover unpaid overtime premiums liquidated

damages, attorney's fees and costs. 29 U.S.C. § 216(b).


                                           PRAYER FOR RELIEF


           WHEREFORE, Plaintiffs pray that:

                As to their Count I claim brought under the FLSA, Plaintiffs respectfully request

           an Order from the Court that:


           a.    This case be certified to proceed as a collective action under 29 U.S.C. §
216(b) andthat appropriate notice of this suit and the opportunity to opt-into it be provided to
all potential class members;

           b. Individuals seeking to opt-in to this collective action be permitted to do so.

           c.    Plaintiffs and the 216(b) Class be awarded unpaid overtime wages;

           d. Plaintiffs and the 216(b) Class be awarded liquidated damages as
required by law;

          e. Plaintiffs and the 216(b) Class be awarded pre-judgment and post-
judgment interest as permitted by law;

           f.    Plaintiffs and the 216(b) Class be awarded costs and attorney fees as per 29
U.S.C. § 216(b); and
          Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 9 of 13



           g.   Plaintiffs and the 216(b) Class be awarded such other and further relief as
justice may require.




Respectfully submitted this 9'^ day of October, 2018,




                                                     Thomas B. Jubin 5-2433
                                                     JUBIN & Zerga, LLC
                                                     2614 Pioneer Ave.
                                                     Cheyeime, WY 82001
                                                     Phone: (307) 637-4965
                                                     Fax: (307) 637-4788
                                                     tom@iubinzerga.com


                                                     Andrew H. Turner
                                                     Pro Hac Vice Motion Pending
                                                     TliEKRAtANBUESCHERFlRM
                                                     600 Grant Street - Suite
                                                     825 Denver, CO 80203
                                                     Tel:(303)-333-7751
                                                     Fax: (303)-333-7758
                                                     aturner@laborlawdenver.com


                                                     Counselfor Plaintiffs
       Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 10 of 13




                                    FLSA CONSENT FORM


        I hereby give my consent to sue for wagesthat may be owed to me under the Fair Labor

 StandardsAct. I hereby authorize my attorneys to represent me before any court or agency on

 these claims.




                                              NAME




                                              SIGNATURE




                                              DATE




                         CONSENTIMIENTO PARA ACCION FLSA


        For este medido doy mi consnetimiento para que se haga demandapara pagos que se me

 deben bajo la Ley de Normas Laborales Justas. Autorizo que mis abogados me representen ante

 cualquier corte o agencia tocante estos reclamos.



                                              NOMBRE




                                              FIRMA




                                              FECHA



                                                 6




PI. Ex. 1
      Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 11 of 13




                                    FLSA CONSENT FORM


        I hereby givemy consent to suefor wages thatmay be owed to me under the FairLabor

Standards Act. I hereby authorize my attomeys to represent me before any court or agencyon

these claims.




                                                       /^/J
                                              NAME




                                              SIGNATURE




                                              DATE




                         CQNSENTIMIENTO PARA ACCION FLSA


        For este medido doy mi consnetimiento para que se haga demanda para pagos que se me

 deben bajola Ley de Normas Laborales Justas. Autorizo que mis abogados me representen ante

 cualquier corte o agencia tocante estos reclames.



                                              NOMBRE




                                              FIRMA




                                              FECHA




PI. Ex. 2
       Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 12 of 13




                                    FLSA CONSENT FORM


         I hereby give my consent to sue for wages that may be owed to me under the Fair Labor
  Standards Act. I hereby authorize my attomeys to represent me before any court oragency on
  these claims.




                                              SIGNATURE




                                              DATE




                         CONSENTIMIENTO PARA ACCION FLSA

         For este medido doy mi consnetimiento para que sehaga demanda para pagos que seme
 deben bajo laLey de Normas Laborales Justas. Autorizo que mis abogados me representen ante
 cualquier corte o agencia tocante estos reclames.



                                              NOMBRE




                                              FIRMA




                                              FECHA



                                                 6




PI. Ex. 3
       Case 2:18-cv-00169-ABJ Document 1 Filed 10/09/18 Page 13 of 13




                                   Ff.SA CONSENT FORM


        I hereby give my consent to sue for wages that may beowed to meunder the Fair Labor

 Standards Act. I hereby authorize myattorneys to represent me before any court or agency on

 these claims.




                                                   ItM      L Vv/?z.K'f^
                                            NAME




                                            SIGNATURE



                                               flxu.          IM         ZOIR
                                            DATE




                         CONSENTIMIENTQ PARA ACCION FLSA


         Forestemedido doymiconsnetimiento para quese haga demanda parapagos quese me

 deben bajo laLey deNormas Laborales Justas. Autorizo que mis abogados me representen ante

 cuaiquier corte o agenciatocanteestos reclames.



                                             NOMBRE




                                             FIRMA




                                             FECHA



                                                6




PI. Ex. 4
